TEW: A-ETOKNEY               GENERAL
                          OF   TEXAS




                           August     5, 1970

Mr. J. Mason Lankford, Jr.
Chairman
Board of Private Detectives,.Investigators,    '~ ,:'..'
   Patrolmen, Guardsmen, and Managers~::.
P.0. BOX '12577, Capitol Station .,
Austin, Texas 78i’11           Opinion No. M-664 '.      ,, ",

                                Re:    Applicability'of.Article 4413
                                       (29bb), V.C.S., to certain
Dear Chairman Lankford:                situations.
     You have asked an opinion of this office concerning
the applicability of Article 4413(29bb), Vernon's Civil
Statutes, to certain situations. Rephrased, your ques-
tions are as follows:
     Can an unlicensed off-duty policeman of
     a municipal police department or other
     political subdivision of this state.
     employ other off-duty policemen or
     officers in a private enterprise to per-
     form guard duty or patrol duty under the
     provisions of Section 14(a) of Article
     4413(29bb), without being licensed under
     this Article7
     Can an alarm agency, approved by the State
     Board of Insurance, perform the following
     services subsequent to installations of an
     alarm system and incident to the sounding
     of an alarm, without its personnel obtain-
     ing a license: Send their representative
     to answer the alarm, furnish a key to
     police officers for entrance to the pre-
     mises, assist the police as they may re-        ~,
     quest in their check of the premises, and
     reset the alarm after the police have
     finished their work3




                               -3171-
Mr. J. Mason Lankford, Jr., Page 2,     (M-664   )


     The pertinent part of Article 4413(29bb), reads
as'follows:
       "SUBCHAPTER C.   LICENSES.
     "License required and   false   representation prohibited
        "Sec. 13. (a) It shall be unlawful and
     punishable as provided in Section 45 of this
     Act for any person to engage in the business
     of, or perform any service as, a private de-
     tective, private investigator or private patrol
     operator or to offer his services in such
     capacities unless he is licensed under the
     provisions of this Act.
        "(b). It is unlawful and punishable as
     provided in Section 45 of this Act for any
     person to represent falsely that he is
     employed by a licensee.   u
          "Exceptions
        "Sec. 14. (a) This Act does not apply to
        " (1)
        "(2) &'o;ficer or employee of the United
     States of America, or of this state or a political
     subdivision of either, while the employee or
     officer',isengaged inOAe perfarnlance"of.offr~~al'.
     duties;
        I,
        "(*i *alarm
                o   agencies approved by the State
     Board of Insurance.
        " '. . ."
      In ,answer to your first question, Section 14(a) (2) pro-
vides quite unambiguously and clearly that the Act does not
apply to an officer or employee of the United States of
America  or of this state or a political subdivision of either,
II
 . . . while the employee or officer is en a ed in the per-
formance of official duties, . . ." (Emphasis
                                           Ad). a          Obvious-
ly, therefore, an off-duty policeman of this.state or political
subdivision engaged in a private enterprise of his own is not
excee     from the provisions of this act and thus must set=
'aTicense when not engaged in the performance of his official
duties as an employee of one of the employers named in Section



                               -3172-
Mr.   J. Mason Lankford, Jr., Page 3, (M-664 )


14(a) (21, supra.   Section 13(a), quoted above, is to the same
effect.
     In answer to your second question, our opinion is that
the activities you set out, when performed by personnel of an
alarm agency approved by te  State Board of Insurance, comport
with the normal and customary activities of alarm agencies,
and therefore in the performance of these activities such
employees are excepted by Section 14(a) (8) from the license
provisions of Article 4413(29bb).

                         SUMMARY

          Without securing a license an off-duty
       policeman of a municipal police department
       or other political subdivision of this state'
       may not conduct a private enterprise, employ-
       ing other off-duty policemen or officers, to
       perform guard duty or patrol. Article 4413
       (29bb), Section 13(a) and 14(a) (2).
             An alarm agency, approved by the State
        Board.of Insurance may'performcertain~ acti-
        vities   herein named at the premises from
        which an alarm may be received without its
        personnel having obtained a license under
      ‘-the provisions of Article 4413 9bb).
                                       3




                                   Atto       ey General of Texas
                                          Y
Prepared by Bennie W. Bock, II
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman



                                -.3173-
Mr. J. Mason Lankford, Jr., Page 4, (M- 664 1


Ben Harrison
Terry Goodman
Mitchell Williams
Sam Jones,
MSADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant Attorney General